Citation Nr: 1009903	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss 
and deafness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied service connection 
for right ear hearing loss and deafness.  

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran contends that his pre-existing right ear hearing 
loss was aggravated beyond the natural progression of the 
disease while in service.  At his March 2008 Board hearing, 
the Veteran testified that at the time of induction he told 
the military that he had trouble with his right ear.  He 
stated that acoustic trauma while in service worsened his 
pre-existing right ear disability.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a) (2009).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

Review of service treatment records shows that on his 
November 1965 pre-induction physical, the puretone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hertz all reflected 60 in 
the right ear.  Thus, there was evidence of pre-existing 
hearing loss in the right ear.  A service clinical record 
dated November 1967 noted that the Veteran was inducted into 
the military in 1965.  At that time his audiogram revealed 
essentially normal hearing in the left ear and an approximate 
50 to 60 decibel loss in the right.  The Veteran gave a 
history of being in an automobile accident; having bleeding 
from behind the right tympanic membrane.  The impression 
noted mixed hearing loss, right ear; primarily neurosensory, 
probable etiology was skull fracture.  It was noted that 
there had been little or no change in right ear hearing since 
1965.

The Veteran underwent a VA audiological examination in April 
2007; however, this examination was inadequate as the 
examiner did not render an opinion as to whether the 
Veteran's pre-existing right ear hearing loss was aggravated 
beyond the natural progression during service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ENT 
examination to determine the nature and 
etiology of any hearing loss disability.  
An audiology evaluation should be 
conducted.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  

If the Veteran meets VA's criteria for a 
hearing loss disability on the right, the 
examiner is requested to review complete 
service treatment records, to include 
induction and separation examinations, and 
to discuss whether pre-existing hearing 
loss on the right was aggravated beyond the 
natural progression during service.

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
hearing loss and deafness.  All applicable 
laws and regulations should be considered.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


